Citation Nr: 1127294	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  04-44 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected degenerative joint disease of the right knee, on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 to October 1983 and August 1984 to August 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2006 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

As a preliminary matter, the Board notes that in June 2010 the Board adjudicated the Veteran's claim of entitlement to a rating higher than 10 percent for service-connected degenerative joint disease of the right knee, on a schedular basis, and remanded this case for consideration of an increased rating on an extraschedular basis only.  As such, the issue of entitlement to an increased schedular rating is no longer before the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right knee is inadequate.

2.  The Veteran has not required frequent hospitalizations and his degenerative joint disease has not caused marked interference with his employment.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for service-connected degenerative joint disease of the right knee, on an extraschedular basis, are not met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2010 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claim was adjudicated subsequently in an April 2011 Supplemental Statement of the Case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher Than 10 Percent for Service-Connected Degenerative Joint Disease of the Right Knee, on an Extraschedular Basis

The Veteran is seeking entitlement to a rating higher than 10 percent for service-connected degenerative joint disease of the right knee, on an extraschedular basis.  The Veteran asserts that his right knee disability interferes with his ability to be employed.  In an April 2011 Supplemental Statement of the Case (SSOC) the RO decided submission for extraschedular consideration to the Director of the Compensation and Pension Service or the Under Secretary for Benefits was not warranted.

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right knee is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Medical records do not show that the Veteran has required frequent hospitalizations for his knee.  Furthermore, the Veteran has not asserted that he requires frequent hospitalizations due to his knee.  

Additionally, there is no evidence of marked interference with employment due to the disability.  The Board notes that during the February 2005 VA examination, the Veteran reported missing about 10 to 15 days of work because of his knee and in October 2006, the Veteran asserted that he was injured at work due to his knee.  In this regard, the Board notes that he is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the February 2005 VA examiner stated the Veteran's pain had major functional impact.  However, the Board finds that the current rating of 10 percent adequately addresses the functional impact the Veteran's right knee has on his occupation.

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating higher than 10 percent for service-connected degenerative joint disease of the right knee, on an extraschedular basis, is denied.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that he has difficulty working due to his service-connected disabilities.  See February 2005 statement.  Although the Board has determined that the Veteran's service-connected right knee alone does not markedly interfere with employment, there is not enough evidence to determine if his additional service-connected disabilities interfere with his employment.  The Board finds that the record raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance.  

To date, the Veteran has not been afforded a VA medical examination regarding whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  As such, the Board must remand this claim for such an opinion to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The RO/AMC must also consider whether referral for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16 would be warranted in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Give the Veteran appropriate VCAA notice concerning his claim for a TDIU rating.

3.  Schedule the Veteran for appropriate VA medical examinations to determine the current level of severity of his service connected disabilities which to date are degenerative joint disease of the right and left knee and tinnitus.

The Veteran's claims folder must be made available to and reviewed by the examining physicians.  Following the examinations, the examiners should address the following:

a) Describe all symptoms caused by the service-connected disabilities, as well as the severity of each symptom.  All range of motion measurements, including the degree at which pain occurs should be noted, and all necessary neurological studies should be completed.

b) The examiners should describe what type of employment activities would be limited due to each of the Veteran's service-connected disabilities or due to a combination of each of his service-connected disabilities.  

The examiner should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities.

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

5.  The RO should then readjudicate the claim.  If deemed necessary, submit the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16 would be warranted in this case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


